Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0578 Washington, DC 20549 Expires: May 31, 2007 Estimated average burden FORM N-Q hours per response: 21.09 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21078 Registrant Name: PIMCO New York Municipal Income Fund II Address of Principal Executive Offices: 1345 Avenue of the Americas, New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas, New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: May 31, 2007 Date of Reporting Period: February 28, 2007 Form N-Q is to be used by the registered management investment company, other than a small business investment company registered on Form N-5 ( §§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b 1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments PIMCO New York Municipal Income Fund II Schedule of Investments February 28, 2007 (unaudited) Principal Amount Credit Rating (000) (Moody's/S&P) Value* NEW YORK MUNICIPAL BONDS & NOTES88.8% Buffalo Municipal Water Finance Auth., Water System Rev., Ser. B, (Pre-refunded @ $100, 7/1/12) (FSA)(a), $250 5.00%, 7/1/27 Aaa/AAA $266,928 5.125%, 7/1/32 Aaa/AAA Erie Cnty. Industrial Dev. Agcy., Orchard Park Rev., 6.00%, 11/15/36 NR/NR Erie Cnty. Tobacco Asset Securitization Corp. Rev., 6.50%, 7/15/32, (Pre-refunded @ $101, 7/15/10) (a) NR/AAA Liberty Dev. Corp. Rev., Goldman Sachs Headquarters, 5.25%, 10/1/35 (g) Aa3/AA- Metropolitan Transportation Auth. Rev., 5.00%, 11/15/30, Ser. A (FSA) Aaa/AAA 5.25%, 11/15/31, Ser. E A2/A 5.35%, 7/1/31, Ser. B A1/AAA Mortgage Agcy. Rev., 4.75%, 10/1/27, Ser 128 (g) Aa1/NR New York City, GO, 5.00%, 3/1/33, Ser. I A1/AA- New York City Health & Hospital Corp. Rev., Ser. A, 5.375%, 2/15/26 A2/A- 5.45%, 2/15/26 A2/A- New York City Industrial Dev. Agcy. Rev., Eger Harbor, 4.95%, 11/20/32 (GNMA) NR/AA+ Staten Island Univ. Hospital, 6.45%, 7/1/32 B2/NR United Jewish Appeal Fed., 5.00%, 7/1/27 Aa2/NR New York City Municipal Water Finance Auth., Water & Sewer System Rev., 4.50%, 6/15/33, Ser. C (g) NR/NR 4.75%, 6/15/25, Ser. D (MBIA-IBC) Aaa/AAA 5.00%, 6/15/32, Ser. A (g) Aa2/AA+ 5.125%, 6/15/34, Ser. A (g) Aa2/AA+ New York City Transitional Finance Auth. Rev., 5.00%, 11/1/27, Ser. B Aa1/AAA New York City Trust for Cultural Res. Rev., 5.00%, 2/1/34 (FGIC)(g) NR/NR Port Auth. New York & New Jersey Rev., 5.00%, 4/15/32, Ser. 125 (FSA) Aaa/AAA State Dormitory Auth. Lease Rev., State Univ. Dormitory Facs., 5.00%, 7/1/32, (Pre-refunded @ $100, 7/1/12) (a) Aa3/AA- State Dormitory Auth. Rev., Catholic Health of Long Island, 5.10%, 7/1/34 Baa1/BBB Court Facs., 5.50%, 5/15/31 (AMBAC)(g) NR/NR Kaleida Health Hospital, 5.05%, 2/15/25 (FHA) NR/AAA Lenox Hill Hospital, 5.50%, 7/1/30 Ba2/NR Long Island Univ. (Radian), 5.25%, 9/1/28 Aa3/AA 80 5.25%, 9/1/28, (Pre-refunded @ $102, 9/1/09) (a) Aa3/AA North General Hospital, 5.00%, 2/15/25 NR/AA- Rochester Hospital, 5.00%, 12/1/35 (Radian)(g) NR/NR Sloan-Kettering Center Memorial, 5.00%, 7/1/34, Ser. 1 Aa2/AA St. Barnabas Hospital, 5.00%, 2/1/31, Ser. A (AMBAC-FHA) Aaa/AAA State Personal Income Tax, 5.00%, 3/15/32, (Pre-refunded @ $100, 3/15/13) (a) Aa3/AAA Student Housing Corp., 5.125%, 7/1/34 (FGIC) Aaa/AAA Teachers College, 5.00%, 7/1/32 (MBIA) Aaa/NR Yeshiva Univ., 5.125%, 7/1/34 (AMBAC) Aaa/NR State Environmental Facs. Corp., State Clean Water & Drinking Rev., 5.125%, 6/15/31 Aaa/AAA State Urban Dev. Corp., Personal Income Tax Rev., 5.00%, 3/15/33, Ser. C-1, (Pre-refunded @ $100, 3/15/13) (a) Aa3/AAA Tobacco Settlement Asset Backed, Inc. Rev., Ser.1, 5.00%, 6/1/34 NR/BBB 5.75%, 7/15/32, (Pre-refunded @ $100, 7/15/12) (a) Aaa/AAA 6.375%, 7/15/39, (Pre-refunded @ $101, 7/15/09) (a) Aaa/AAA PIMCO New York Municipal Income Fund II Schedule of Investments February 28, 2007 (unaudited) Principal Amount Credit Rating (Moody's/S&P) Value* Triborough Bridge & Tunnel Auth. Rev. (FGIC-TCRS), $710 5.00%, 1/1/32 Aaa/AAA $745,266 5.00%, 1/1/32, (Pre-refunded @ $100, 1/1/12) (a) Aaa/AAA Warren & Washington Cntys. Industrial Dev. Agcy. Fac. Rev., Glens Falls Hospital, 5.00%, 12/1/35, Ser. A (FSA) Aaa/AAA Westchester Cnty. Industrial Dev. Agcy. Continuing Care Retirement Rev., Kendal on Hudson, 6.50%, 1/1/34 NR/NR Total New York Municipal Bonds & Notes (cost$241,215,161) OTHER MUNICIPAL BONDS & NOTES6.0% California3.1% Alameda Unified School Dist., Alameda Cnty., GO, Ser. A (FSA), zero coupon, 8/1/24 Aaa/AAA zero coupon, 8/1/25 Aaa/AAA California Cnty., Tobacco Securitization Agcy. Rev., Baa3/NR zero coupon, 6/1/28 Covina Valley Unified School Dist., GO, zero coupon, 6/1/25, Ser. B (FGIC) Aaa/AAA Colorado0.0% Dawson Ridge Dist. No. 1, GO, zero coupon, 10/1/22, Ser. A Aaa/NR Puerto Rico2.9% Children's Trust Fund, Tobacco Settlement Rev., 5.625%, 5/15/43 Baa3/BBB Commonwealth Highway & Transportation Auth. Rev., 5.25%, 7/1/38, Ser. D, (Pre-refunded @ $100, 7/1/12) (a) Baa3/AAA Electric Power Auth., Power Rev., 5.125%, 7/1/29, Ser. NN A3/BBB+ Total Other Municipal Bonds & Notes (cost$15,695,851) NEW YORK VARIABLE RATE NOTES (b)(c)(d) 2.8% Long Island Power Auth. Electric System Rev., 10.69%, 12/1/26, Ser. 339 (MBIA-IBC) Aaa/NR State Urban Dev. Corp. Rev., 9.737%, 3/15/35 NR/AAA Total New York Variable Rate Notes (cost$7,025,099) OTHER VARIABLE RATE NOTES (d) 0.7% Puerto Rico0.7% Public Finance Corp. Rev., 5.75%, 8/1/27, Ser. A (cost$2,005,436) Ba1/BBB- NEW YORK VARIABLE RATE DEMAND NOTES (d)(e) 1.3% Long Island Power Auth. Electric System Rev., 3.61%, 3/1/07, Ser. 1B VMIG1/A-1+ New York City, GO, 3.63%, 3/1/07, Ser. B (MBIA) VMIG1/A-1+ New York City Transitional Finance Auth. Rev., 3.60%, 3/1/07, Ser. 3, VRN VMIG1/A-1+ Total New York Variable Rate Demand Notes (cost$3,800,000) U.S. TREASURY BILLS (f) 0.4% 4.795%-4.805%, 3/15/07 (cost$1,043,051) Total Investments (cost$270,784,548) 100.0% $288,445,232 Notes to Schedule of Investments: * Portfolio securities and other financial instruments for which market quotations are readily available are stated at market value. Portfolio securities and other financial instruments for which market quotations are not readily available or if a development/event occurs that may significantly impact the value of a security are fair-valued, in good faith, pursuant to guidelines established by the Board of Trustees. The Fund's investments are valued daily using prices supplied by an independent pricing service or dealer quotations, or are valued at the last sale price on the exchange that is the primary market for such securities, or the quoted mean price for those securities for which the over-the-counter market is the primary market or for listed securities in which there were no sales. Independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Exchange traded options and futures are valued at the settlement price determined by the relevant exchange. Short-term securities maturing in 60 days or less are valued at amortized cost, if their original term to maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if the original term to maturity exceeded 60 days. The prices used by the Fund to value securities may differ from the value that would be realized if the securities were sold. The Fund's net asset value is determined daily as of the close of regular trading (normally, 4:00 p.m. Eastern time) on the New York Stock Exchange ("NYSE") on each day the NYSE is open for business. (a) Pre-refunded bonds are collateralized by U.S. Government or other eligible securities which are held in escrow and used to pay principal and interest and retire the bonds at the earliest refunding date (payment date). (b) 144A Security - Security exempt from registration, under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, typically only to qualified institutional buyers. Unless otherwise indicated, these securities are not considered to be illiquid. (c) Inverse Floaters - The interest rate shown bears an inverse relationship to the interest rate on another security or the value of an index. (d) Variable Rate Notes - instruments whose interest rates change on specified date (such as a coupon date or interest payment date) and/or whose interest rates vary with changes in a designated base rate (such as the prime interest rate). The interest rate disclosed reflects the rate in effect on February 28, 2007. (e) Maturity date shown is date of next put. (f) All or partial amount segregated as collateral for futures contracts. (g) Residual Interest Bonds held in trust - represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Fund acquired the residual interest certificates. These securities serve as collateral in a financing transaction. Glossary: AMBAC - insured by American Municipal Bond Assurance Corp. FGIC - insured by Financial Guaranty Insurance Co. FHA - insured by Federal Housing Administration FSA - insured by Financial Security Assurance, Inc. GNMA - insured by Government National Mortgage Association GO - General Obligation Bond IBC - Insurance Bond Certificate MBIA - insured by Municipal Bond Investors Assurance NR - Not Rated Radian - insured by Radian Guaranty, Inc. TCRS - Temporary Custodian Receipts Other Investments: (1) Futures contracts outstanding at February 28, 2007: Market Unrealized Value Expiration Appreciation Type Contracts (000) Date (Depreciation) Long: U.S. Treasury Notes 5 yr. Futures 189 $20,025 6/29/07 $131,133 Short: U.S. Treasury Bond Futures (7,345) 3/21/07 U.S. Treasury Bond Futures (34,220) 6/30/07 U.S. Treasury Notes 10 yr. Futures (3,692) 6/20/07 $156,352 Item 2. Controls and Procedures (a) The registrant's President and Chief Executive Officer and Principal Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-2(c) under the Investment Company Act of 1940, as amended are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this document. Prior to reaching this conclusion, the principal officers had become aware of matters relating to the Registrant's participation in certain inverse floater structures that required enhancements to certain controls. The Registrant's management determined that controls relating to the review and analysis of relevant terms and conditions of certain transfers of securities under the provisions of Statement of Financial Accounting Standards No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (SFAS 140) were not effective. The Registrants Management has taken such further actions as are necessary to revise its disclosure controls and procedures in order to increase the effectiveness of these controls with respect to the accounting treatment of transfers of certain inverse floater transactions. However, as discussed above, the registrant enhanced controls related to the accounting treatment of transfers of certain inverse floater transactions. (b) In December 2006, the principal executive and financial officers became aware of matters relating to the Registrants purchase of certain inverse floating rate obligations that required enhancements to certain controls. The Registrants management determined that controls relating to the review and analysis of the relevant contractual terms and conditions of transfers of securities in connection with the purchase of certain inverse floating rate obligations were not effective in identifying whether these transfers qualified for sale accounting under the provisions of SFAS 140. The Registrants management has taken such further actions as are necessary to revise its controls and procedures in order to increase the effectiveness of these controls and procedures in identifying such transactions that require accounting treatment under SFAS 140. Item 3. Exhibits (a) Exhibit 99.CERT  Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: PIMCO New York Municipal Income Fund II By /s/ Brian S. Shlissel President & Chief Executive Officer Date: April 27, 2007 By /s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date: April 27, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dated indicated. By /s/ Brian S. Shlissel President & Chief Executive Officer Date: April 27, 2007 By /s/ Lawrence G. Altadonna
